DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 12/10/2020, Claims 15 and 18-20 have been cancelled, and Claims 1-8, 16, 17 and newly added Claims 21-24 are pending.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among sub-species I-VII , as set forth in the Office action mailed on 05/07/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/07/2020 is withdrawn.  Claims 9-14, directed to a non-elected subspecies are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE
Claims 1-14, 16, 17, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Cook (US Patent 6,623,500) and Boudreaux (US PGPub 2017/0105754) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 16, and 21. Claim 1 recites, inter alia, "a second modular assembly configured to mechanically couple with the first modular assembly at a mechanical coupling in a predetermined alignment relative to each other such that the first and second modular assemblies are radially fixed relative to each other at the mechanical coupling".  Claim 16 recites, inter alia, “wherein the first lockout portion includes a first electrical shunt, wherein the second lockout portion includes a first pair of electrical contacts, wherein the first pair of electrical contacts define a first electrical gap in the locked-out state to inhibit electrical flow between the first pair of electrical contacts, wherein the first electrical shunt in the predetermined alignment electrically connects the first pair of electrical contacts for the operational state”. Claim 21 recites, inter alia, “wherein the electrical lockout further includes: (i) a first lockout portion positioned on the first modular assembly, and (ii) a second lockout portion positioned on the second modular assembly, wherein the first lockout portion includes one of an electrical shunt or a pair of electrical contacts, and wherein the second lockout includes the other of the electrical shunt or the pair of electrical contacts”. The novelty of this invention is the claimed electrical lockout which is configured to allow the activation switch to power the transducer when the first and second modular assemblies are in a predetermined alignment (abstract). In the predetermined alignment, the modular assemblies are radially fixed relative to each other.
The closest prior arts of record Cook (US Patent 6,623,500) and Boudreaux (US PGPub 2017/0105754) teach a surgical instrument similar to that of Claims 1, 16, and 21, however the 
Because none of the prior art documents of record teach an ultrasonic surgical instrument as recited in Claims 1, 16, and 21 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 16, and 21 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED G GABR/Primary Examiner, Art Unit 3771